Citation Nr: 9925334	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for a back injury.  

3.  Entailment to service connection for residuals of an ear 
injury.  

4.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision.  In a 
subsequent rating, dated in March 1998, the RO denied service 
connection for PTSD.  The veteran has not submitted an appeal 
to that determination, consequently, the issues are limited 
to those set forth on the title page of this document.  


REMAND

In addition, I note that the veteran has become a recipient 
of Social Security disability benefits, as indicated a copy 
of the November 1998 favorable decision.  Records related to 
that award should be obtained as they may contain facts 
pertinent to the veteran's claim.  Although the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) had cast 
the Department's duty to obtain such records in terms of its 
duty, under 38 U.S.C.A. § 5107(a) (West 1991), to assist 
claimants who had submitted a well-grounded claim, see e.g., 
Martin v. Brown, 4 Vet. App. 136 (1993), Masors v. Derwinski, 
2 Vet. App. 181 (1992), Murincsak v. Derwinski, 2 Vet. App. 
363 (1992), Murphy v. Derwinski, 1 Vet. App. 78 (1990), in 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996), the Court referred 
to obtaining these records in terms of the Department's 
"obligation to review a thorough and complete record", 
under which "VA is required to obtain evidence from the 
Social Security Administration, including any decisions by 
the administrative law judge, and to give that evidence 
appropriate consideration and weight."  

1.  The RO should obtain a complete copy 
of the veteran's Social Security 
Administration medical record and 
associate it with his claims folder.  

2.  The RO then should review the 
veteran's claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











